Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 29, 2006, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board, which reversed a decision of an Administrative Law Judge and ruled that claimant was disqualified from receiving unemployment insurance benefits because she lost her employment as a pharmacy manager due to misconduct. The employer testified that, on May 9, 2006, claimant left work 2V2 hours early without permission, which was corroborated by another employee who was working that day and witnessed the incident. Although claimant testified to the contrary, maintaining that she did not feel well and was given permission to leave early, “it is within the exclusive province of the Board to resolve such credibility issues and draw inferences from the evidence presented, even if its conclusions *1179are contrary to those reached by the Administrative Law Judge” (Matter of Radu [Commissioner of Labor], 13 AD3d 701, 702 [2004]; see Matter of Kretchmer [Commissioner of Labor], 8 AD3d 849, 850 [2004]). Further, the Board’s finding that claimant made a willful false statement to obtain benefits and its imposition of a recoverable overpayment are supported by claimant’s response in applying for benefits that her employment was lost due to lack of work (see Matter of Paquette [Commissioner of Labor], 45 AD3d 1087, 1088 [2007]; Matter of Radu [Commissioner of Labor], 13 AD3d at 702).
Cardona, P.J., Peters, Spain, Carpinello and Rose, JJ, concur. Ordered that the decision is affirmed, without costs.